Citation Nr: 1413009	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-45 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for congestive heart failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to October 1977.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

In September 2013 the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the September 2013 Board hearing and VA treatment records pertinent to the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she first developed hepatitis C during active duty.  She presented testimony on personal hearing to the effect that she was infected during service from inoculations given by jet injector air guns that spread the hepatitis C virus.  The Veteran stated that she was first diagnosed with hepatitis in 1981 and was treated for it at the Washington, DC VA Medical Center.  She stated that she has used intravenous drugs, but that she did not start using them until the 1990s, after she was already diagnosed with hepatitis.  

The Veteran has credibly asserted possible exposure to hepatitis C in service and submitted an article in support of contracting hepatitis C in this manner. The record, however, contains no competent medical opinion on which to determine whether hepatitis C can be directly associated with this exposure.  Under these circumstances, the Board finds that examination of the Veteran to obtain a medical opinion by a VA physician who specializes in epidemiology or other appropriate specialist is needed to resolve the claim.

Additionally, the Veteran has stated that she was treated for hepatitis C at the Washington, DC VA Medical Center in 1980 or 1981.  The record currently contains VA treatment records dating only from 1991.  Although the Washington, DC VA Medical Center was requested to provide a negative response if no records were found for 1980-1981, there is no such response of record.  Another attempt to obtain these specific records must be made, and a formal finding of unavailability made if such records are not available.

The Veteran has also stated that she was working for the Department of Housing and Urban Development at the time she was first diagnosed with hepatitis and that she had to submit medical information in order to take a long leave of absence for medical treatment.  As all Federal records are in constructive possession of VA, these records should be obtained.

Finally, the Veteran has also asserted that she has congestive heart failure which is caused or aggravated by her hepatitis C.  This issue is therefore inextricably intertwined with the issue of entitlement to service connection for hepatitis C, and must also be remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Washington, DC VA Medical Center and request any outstanding treatment records of the Veteran dating from 1980.  If no records dating from 1980-1981 can be located, issue a formal finding of unavailability and notify the Veteran that these VA treatment records were not found. All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.

2.  Obtain any outstanding, relevant treatment records from the Washington, DC VA Medical Center and the Lebanon VA Medical Center.  Document all actions taken and responses received.

3.  Contact the Department of Housing and Urban Development and request any employment or medical treatment records they have pertaining to the Veteran, specifically to include any information relating to a leave of absence in 1981.  Obtain any authorizations necessary from the Veteran in order to obtain such information.  If no records can be located, issue a formal finding of unavailability and notify the Veteran that these records were not found.

4.  After any additional records are obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the likely etiology of her hepatitis C and congestive heart failure.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.

Based on various possible means of exposure to hepatitis C, both generally and in this case and the clinical progress of this Veteran's disease, the examiner should address the following: 

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to her period of service, to include from inoculations administered through jet injector air guns and other incidents in service?  In answering this question, the examiner should consider the Veteran's lay testimony regarding jet injector vaccinations during service and her statements at the September 2013 Board hearing concerning a possible physical assault during service.  

The examiner should also address any post-service risk factors, including intravenous drug use documented since 1991, as well as the Veteran's assertions that she was diagnosed with hepatitis prior to this use.  The examiner should discuss whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge from service to the initial diagnosis has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted during military service.  The examiner should address the recently submitted article regarding contraction of hepatitis C.

The examiner is also asked to address the likely etiology of the Veteran's congestive heart failure.  Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's congestive heart failure is etiologically related to her period of service or is caused or aggravated (permanently worsened beyond the natural progression) by her hepatitis C?  The examiner should address the Veteran's contentions that her joint and muscle pains from hepatitis C prevent her from exercising and therefore aggravates her congestive heart failure.

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion on any question, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  She must be advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2013).

6.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


